Citation Nr: 1430500	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  06-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for seborrheic keratosis and hyperhidrosis of the feet, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970, including service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that, in pertinent part, denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for seborrheic keratosis and hyperhidrosis of feet.  The Veteran filed a notice of disagreement dated in October 2005, and the RO issued a statement of the case dated in January 2006.  The Veteran filed a substantive appeal in March 2006.

The Veteran testified before the undersigned Veterans Law Judge at the RO in December 2006.  The transcript is included in the record.

The Board notes that the Veteran filed claims for increased evaluation for hypothyroidism and service connection for diabetes mellitus.  Both claims were denied in a February 2005 rating decision.  The Veteran filed a notice of disagreement for both claims in October 2005.  A statement of the case was issued in January 2006; however, the Veteran did not file a timely substantive appeal.  In addition, during the December 2006 hearing, the Veteran's representative indicated that such issues were withdrawn.  Therefore, these issues are not on appeal before the Board. 

In May 2008, the Board denied the Veteran's claims of entitlement to service connection for residuals of malaria and chronic periodontal disease with loss of teeth, as well as denying the Veteran's application to reopen the previously denied claim of entitlement to service connection for seborrheic keratosis and hyperhidrosis of feet.  The Veteran appealed the Board's decision with respect to the last claim to the United States Court of Appeals for Veterans Claims (Court), which in a November 2009 Order, granted the Veteran's motion, vacating the Board's May 2008 decision denying the Veteran's application to reopen the previously denied claim of entitlement to service connection for seborrheic keratosis and hyperhidrosis of feet and remanding the issue for compliance with the terms of the Order.

In December 2010, the Board reopened the Veteran's claim for service connection for seborrheic keratosis and hyperhidrosis of the feet and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.

In a May 2013 decision, the Board remanded the issue of entitlement to service connection for seborrheic keratosis and hyperhidrosis of the feet for further development and referred the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) to the RO for development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran's seborrheic keratosis and hyperhidrosis of the feet disability was not incurred in service and is not shown to have been caused or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for seborrheic keratosis and hyperhidrosis of the feet, including as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a December 2004 letter, prior to the date of the issuance of the appealed February 2005 rating decision.  The December 2004 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the January 2014 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of a January 2011 VA examination.  

While the Veteran's representative in a March 2014 Appellant Brief Presentation questioned the adequacy of an April 2013 VA mental health examination, the VA April 2013 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the April 2013 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in December 2006.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran Law Judge identified the issue on appeal, asked questions and elicited testimony in order to substantiate the claim, and accepted testimony on the matter of nexus.  The Veteran Law Judge inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the December 2006 hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Veteran Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) (2013).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and the Veteran's representative as well as the testimony of the Board hearing.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability.   Allen v. Brown, 7 Vet. App. 439 (1995).  In an aggravation scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  38 C.F.R. § 3.310(b).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.   See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatments related to a skin disability.   The Veteran's separation examination in December 1969 was negative for skin abnormalities.

A VA examination in September 1972 was negative for skin condition but a statement received September 1973 from the Veteran's VA physician indicated that he had an excision of a seborrheic keratosis behind his left ear in July 1971 and that he received treatment for hyperhidrosis of both feet in June 1973.

The Veteran underwent a VA examination in January 2011.  The examiner noted that the Veteran served in Vietnam but had no knowledge of clear contact with Agent Orange.  The Veteran reported that his feet were in the moisture of the monsoons for two months and that he had "flesh coming off the feet with subsequent scarring".  He noted that he was encouraged to not report this during service as the condition would go away even though it did not go away.  However, on further questioning, the Veteran indicated that there was no wounding and no bleeding of his feet.  There was swelling of the feet with kind of a prune-shaped swelling of the feet with white color and increased sweating noted after the monsoon.  There may have been pustules, but he was not specifically clear about this.  The diagnosis was manifest hyperhidrosis of the right palm and both feet.  There was no accompanying disorder suggesting clear association except the anxiety disorder for which there was medical literature supporting of connection. 

The examiner opined that the relevance of the monsoons to the hyperhidrosis was doubtful.  The examiner specified that the condition described that occurred during the monsoon season suggested a retention of water in the Veteran's feet which was common in humid conditions but would be expected to dissipate once the environment changed.

The examiner also noted that in 1972, a psychiatrist took a history from the Veteran suggesting that he had an anxiety neurosis that began during his time on active duty.  The examiner further noted that the Veteran reported a history of anxiety and sleeplessness that had continued from his time on active duty through the present day.  The examiner remarked that there was medical literature which supported a connection between abnormal anxiety and hyperhidrosis, and he cited to an article from the Journal of Dermatology.  It was concluded that the weight of the evidence favoring the hyperhidrosis being related to service was based on the following chain of thought: (1) there was medical literature supportive of hyperhidrosis being associated with anxiety disorder, (2) a prior medical treatment record from 1972 associated an anxiety disorder with the Veteran's tour in Vietnam, and (3) the Veteran claimed the onset of the hyperhidrosis to his military service.

The Veteran underwent a VA mental examination in April 2013.  The VA psychiatrist determined that the Veteran did not meet the criteria for a diagnosis of PTSD and that the Veteran's generalized anxiety disorder was less likely than not caused by or a result of military service.  

Based in part on the April 2013 VA examination, a July 2013 rating decision denied service connection for an acquired psychiatric disorder, to include PTSD.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for seborrheic keratosis and hyperhidrosis of the feet, to include as secondary to an acquired psychiatric disorder disability is not warranted.

The Veteran contends that his claimed seborrheic keratosis and hyperhidrosis of the feet disability resulted from his service to include as secondary to his psychiatric disabilities.  Notably, the Veteran's DD-214 indicates that he served in Vietnam and received the Combat Action Ribbon in service.

It is undisputed that since his separation from service, the Veteran has been diagnosed with hyperhidrosis of the feet.  Accordingly, as there is a current bilateral skin disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board initially notes that although exposure to Agent Orange is conceded due to the Veteran's service in Vietnam, his current skin disorder is not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to Agent Orange exposure.  38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish service connection if the evidence shows that his skin disorder was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).

In this instance, the Board finds that the weight of the evidence is against a finding that the Veteran's current skin disability is etiologically related to the Veteran's military service on a direct basis.  

While the September 1973 correspondence from the Veteran's VA physician indicated that he had an excision of a seborrheic keratosis behind his left ear in July 1971 and that he received treatment for hyperhidrosis of both feet in June 1973, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a skin disability.

Additionally, while the Veteran experienced monsoon conditions while in service, there is no competent evidence which associates the Veteran's current claimed seborrheic keratosis and hyperhidrosis of the feet disability with his service.  

In fact, the only medical opinion addressing the etiology of the seborrheic keratosis and hyperhidrosis of the feet disability weighs against the claim as the January 2011 VA examiner concluded that the relevance of the monsoons to the hyperhidrosis was doubtful as the condition described that occurred during the monsoon season suggested a retention of water in the Veteran's feet which was common in humid conditions but would be expected to dissipate once the environment changed.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

While the January 2011 VA examiner found that the Veteran's seborrheic keratosis and hyperhidrosis of the feet disability was not directly related to service, as noted above, he appeared to support the Veteran's claim for service connection on a secondary basis to an acquired psychiatric disorder.

As noted above, in its May 2013 remand, the Board referred the issue of entitlement to an acquired psychiatric disorder to include PTSD for development and then instructed the RO/AMC to adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

However, as discussed above, service connection has not been established for an acquired psychiatric disorder to include PTSD as the July 2013 rating decision denied the Veteran's claim.  Accordingly, even though the January 2011 VA examiner suggested a possible relationship between the Veteran's current skin disability and his psychiatric disability, service connection may not be established for seborrheic keratosis and hyperhidrosis of the feet, as secondary to a service-connected acquired psychiatric disability, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current seborrheic keratosis and hyperhidrosis of the feet disability is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Accordingly, the Board has placed greater probative weight on the conclusions reached by the VA examiner, who, as a medical professional, is competent to render opinions regarding medical matters.




	(CONTINUED ON NEXT PAGE)



Thus, the Veteran and his representative's assertions that there is a relationship between his claimed seborrheic keratosis and hyperhidrosis of the feet disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for seborrheic keratosis and hyperhidrosis of the feet, to include as secondary to an acquired psychiatric disorder is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


